UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-1405


In re: CHRISTINA M. VOGT,

                    Petitioner.



           On Petitions for Writ of Prohibition. (3:20-cv-00122-GMG-RWT)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Christina M. Vogt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christina M. Vogt has filed a petition and a supplemental petition for a writ of

prohibition, seeking an order from this court remanding her removed civil action back to

West Virginia state court and censuring the district court judge.

       A writ of prohibition is a “drastic and extraordinary remedy which should be granted

only when the petitioner has shown h[er] right to the writ to be clear and undisputable and

that the actions of the court were a clear abuse of discretion.” In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983). A writ of prohibition may not be used as a substitute for appeal.

Id. The relief sought by Vogt is not available by way of prohibition. Accordingly, we

deny the petition and the supplemental petition for a writ of prohibition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITIONS DENIED




                                             2